Name: Council Decision 2010/644/CFSP of 25Ã October 2010 amending Decision 2010/413/CFSP concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  civil law;  international security;  international trade
 Date Published: 2010-10-27

 27.10.2010 EN Official Journal of the European Union L 281/81 COUNCIL DECISION 2010/644/CFSP of 25 October 2010 amending Decision 2010/413/CFSP concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Council Decision 2010/413/CFSP. (2) The Council has carried out a complete review of the list of persons and entities, as set out in Annex II to Decision 2010/413/CFSP, to which Articles 19(1)(b) and 20(1)(b) of the Decision apply. When doing so, the Council took account of observations submitted by those concerned. (3) The Council has concluded that, with the exception of two entities, the persons and entities listed in Annex II to Decision 2010/413/CFSP should continue to be subject to the specific restrictive measures provided for therein. (4) The Council has also concluded that the entries concerning certain entities in the list should be amended. (5) The list of persons and entities referred to in Articles 19(1)(b) and 20(1)(b) of Decision 2010/413/CFSP should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 October 2010. For the Council The President C. ASHTON (1) OJ L 195, 27.7.2010, p. 39. ANNEX ANNEX II List of persons referred to in Article 19(1)(b) and of persons and entities referred to in Article 20(1)(b) I. Persons and entities involved in nuclear or ballistic missiles activities A. Persons Name Identifying information Reasons Date of listing 1. Reza AGHAZADEH DoB: 15/03/1949 Passport number: S4409483 valid 26/04/2000  27/04/2010: Issued: Tehran, Diplomatic passport number: D9001950, issued on 22/01/2008 valid until 21/01/2013, Place of birth: Khoy Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 2. Ali DIVANDARI (a.k.a DAVANDARI) Head of Bank Mellat (see Part B, no 4) 26.7.2010 3. Dr Hoseyn (Hossein) FAQIHIAN Address of NFPC: AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran Deputy and Director-General of the Nuclear Fuel Production and Procurement Company (NFPC) (see Part B, no 30), part of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). The NFPC is involved in enrichment-related activities that Iran is required by the IAEA Board and Security Council to suspend. 23.4.2007 4. Engineer Mojtaba HAERI MODAFL Deputy for Industry. Supervisory role over AIO and DIO 23.6.2008 5. Mahmood JANNATIAN DoB 21/04/1946, passport number: T12838903 Deputy Head of the Atomic Energy Organisation of Iran 23.6.2008 6. Said Esmail KHALILIPOUR (a.k.a.: LANGROUDI) DoB: 24/11/1945, PoB: Langroud Deputy Head of AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 7. Ali Reza KHANCHI Address of NRC: AEOI-NRC P.O.Box: 11365-8486 Tehran/ Iran; Fax: (+9821) 8021412 Head of AEOI's Tehran Nuclear Research Centre. The IAEA is continuing to seek clarification from Iran about plutonium separation experiments carried out at the TNRC, including about the presence of HEU particles in environmental samples taken at the Karaj Waste Storage Facility where containers used to store depleted uranium targets used in those experiments are located. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 23.4.2007 8. Ebrahim MAHMUDZADEH Managing Director of Iran Electronic Industries (see Part B, no 20) 23.6.2008 9. Fereydoun MAHMOUDIAN Born on 07/11/1943 in Iran. Passport no 05HK31387 issued on 01/01/2002 in Iran, valid until 07/08/2010. Acquired French nationality on 07/05/2008 Director of Fulmen (see Part B, No 13) 26.7.2010 10. Brigadier-General Beik MOHAMMADLU MODAFL Deputy for Supplies and Logistics (see Part B, no 29) 23.6.2008 11. Mohammad MOKHBER 4th Floor, No 39 Ghandi street Tehran Iran 1517883115 President of the Setad Ejraie foundation, an investment fund linked to Ali KhameneÃ ¯, the Supreme Leader. Member of the Management Board of Sina Bank. 26.7.2010 12. Mohammad Reza MOVASAGHNIA Head of Samen Al AEmmeh Industries Group (SAIG), also known as the Cruise Missile Industry Group. This organisation was designated under UNSCR 1747 and listed in Annex I to Common Position 2007/140/CFSP. 26.7.2010 13. Anis NACCACHE Administrator of Barzagani Tejarat Tavanmad Saccal companies; his company has attempted to procure sensitive goods for entities designated under Resolution 1737 (2006). 23.6.2008 14. Brigadier-General Mohammad NADERI Head of Aerospace Industries Organisation (AIO) (see Part B, no 1). AIO has taken part in sensitive Iranian programmes. 23.6.2008 15. Ali Akbar SALEHI Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 17.11.2009 16. Rear Admiral Mohammad SHAFI'I RUDSARI Former MODAFL Deputy for Coordination (see Part B, no 29). 23.6.2008 17. Abdollah SOLAT SANA Managing Director of the Uranium Conversion Facility (UCF) in Esfahan. This is the facility that produces the feed material (UF6) for the enrichment facilities at Natanz. On 27 August 2006, Solat Sana received a special award from President Ahmadinejad for his role. 23.4.2007 B. Entities Name Identifying information Reasons Date of listing 1. Aerospace Industries Organisation, AIO AIO, 28 Shian 5, Lavizan, Tehran, Iran Langare Street, Nobonyad Square, Tehran, Iran AIO oversees Iran's production of missiles, including Shahid Hemmat Industrial Group, Shahid Bagheri Industrial Group and Fajr Industrial Group, which were all designated under UNSCR 1737 (2006). The head of AIO and two other senior officials were also designated under UNSCR 1737 (2006) 23.4.2007 2. Armed Forces Geographical Organisation Assessed to provide geospatial data for the Ballistic Missile programme 23.6.2008 3. Azarab Industries Ferdowsi Ave, PO Box 11365-171, Tehran, Iran Energy sector firm that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. 26.7.2010 4. Bank Mellat (including all branches) and subsidiaries Head Office Building, 327 Takeghani (Taleghani) Avenue, Tehran 15817, Iran; P.O. Box 11365-5964, Tehran 15817, Iran Bank Mellat engages in a pattern of conduct which supports and facilitates Irans nuclear and ballistic missile programmes. It has provided banking services to UN and EU listed entities or to entities acting on their behalf or at their direction, or to entities owned or controlled by them. It is the parent bank of First East Export Bank which is designated under UNSCR 1929. 26.7.2010 (a) Mellat Bank SB CJSC P.O. Box 24, Yerevan 0010, Republic of Armenia 100 % owned by Bank Mellat 26.7.2010 (b) Persia International Bank Plc Number 6 Lothbury, Post Code: EC2R 7HH, United Kingdom 60 % owned by Bank Mellat 26.7.2010 5. Bank Melli, Bank Melli Iran (including all branches) and subsidiaries Ferdowsi Avenue, PO Box 11365-171, Tehran, Iran Providing or attempting to provide financial support for companies which are involved in or procure goods for Iran's nuclear and missile programmes (AIO, SHIG, SBIG, AEOI, Novin Energy Company, Mesbah Energy Company, Kalaye Electric Company and DIO). Bank Melli serves as a facilitator for Iran's sensitive activities. It has facilitated numerous purchases of sensitive materials for Iran's nuclear and missile programmes. It has provided a range of financial services on behalf of entities linked to Iran's nuclear and missile industries, including opening letters of credit and maintaining accounts. Many of the above companies have been designated by UNSCRs 1737 (2006) and 1747 (2007). Bank Melli continues in this role, by engaging in a pattern of conduct which supports and facilitates Iran's sensitive activities. Using its banking relationships, it continues to provide support for, and financial services to, UN and EU listed entities in relation to such activities. It also acts on behalf of, and at the direction of such entities, including Bank Sepah, often operating through their subsidiaries and associates. 23.6.2008 (a) Arian Bank (a.k.a. Aryan Bank) House 2, Street Number 13, Wazir Akbar Khan, Kabul, Afghanistan Arian Bank is a joint-venture between Bank Melli and Bank Saderat. 26.7.2010 (b) Assa Corporation ASSA CORP, 650 (or 500) Fifth Avenue, New York, USA; Tax ID No. 1368932 (United States) Assa Corporation is a front company created and controlled by Bank Melli. It was set up by Bank Melli to channel money from the United States to Iran. 26.7.2010 (c) Assa Corporation Ltd 6 Britannia Place, Bath Street, St Helier JE2 4SU, Jersey Channel Islands Assa Corporation Ltd is the parent organization of Assa Corporation. Owned or controlled by Bank Melli 26.7.2010 (d) Bank Kargoshaie (a.k.a. Bank Kargoshaee, a.k.a Kargosai Bank, a.k.a Kargosa'i Bank) 587 Mohammadiye Square, Mowlavi St., Tehran 11986, Iran Bank Kargoshaee is owned by Bank Melli. 26.7.2010 (e) Bank Melli Iran Investment Company (BMIIC) No 1 - Didare Shomali Haghani Highway 1518853115 Tehran Iran; Alt. Location: No.2, Nader Alley, Vali-Asr Str., Tehran, Iran, P.O. Box 3898-15875; Alt. Location: Bldg 2, Nader Alley after Beheshi Forked Road, P.O. Box 15875-3898, Tehran, Iran 15116; Alt., Location: Rafiee Alley, Nader Alley, 2 After Serahi Shahid Beheshti, Vali E Asr Avenue, Tehran, Iran; Business Registration Number: 89584. Affiliated with entities sanctioned by the United States, the European Union or the United Nations since 2000. Designated by the United States for being owned or controlled by Bank Melli. 26.7.2010 (f) Bank Melli Iran Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia Alternative addr: Mashkova st. 9/1 Moscow 105062 Russia 23.6.2008 (g) Bank Melli Printing and Publishing Company (BMPPC) 18th Km Karaj Special Road, 1398185611 Tehran, Iran, P.O. Box 37515-183; Alt. Location: Km 16 Karaj Special Road, Tehran, Iran; Business Registration Number 382231 Designated by the United States for being owned or controlled by Bank Melli 26.7.2010 (h) Cement Investment and Development Company (CIDCO) (a.k.a.: Cement Industry Investment and Development Company, CIDCO, CIDCO Cement Holding) No 20, West Nahid Blvd. Vali Asr Ave. Tehran, Iran, 1967757451 No. 241, Mirdamad Street, Tehran, Iran Wholly owned by Bank Melli Investment Co. Holding Company to manage all cement companies owned by BMIIC 26.7.2010 (i) First Persian Equity Fund Walker House, 87 Mary Street, George Town, Grand Cayman, KY1-9002, Cayman Islands; Alt. Location: Clifton House, 7z5 Fort Street, P.O. Box 190, Grand Cayman, KY1-1104; Cayman Islands; Alt. Location: Rafi Alley, Vali Asr Avenue, Nader Alley, Tehran, 15116, Iran, P.O.Box 15875-3898 Cayman-based fund licensed by the Iranian Government for foreign investment in the Tehran Stock Exchange 26.7.2010 (j) Mazandaran Cement Company No 51, sattari st. Afric Ave. Tehran Iran Alt. Loc.: Africa Street, Sattari Street No. 40, P.O. Box 121, Tehran, Iran 19688; Alt Location: 40 Satari Ave. Afrigha Highway, P.O. Box 19688, Tehran, Iran Controlled by Bank Melli Iran 26.7.2010 (k) Mehr Cayman Ltd. Cayman Islands; Commercial Registry Number 188926 (Cayman Islands) Owned or controlled by Bank Melli 26.7.2010 (l) Melli Agrochemical Company PJS (a.k.a: Melli Shimi Keshavarz) 5th Floor No 23 15th Street, Gandi Ave. Vanak Sq., Tehran, Iran Alt. Loc.: Mola Sadra Street, 215 Khordad, Sadr Alley No. 13, Vanak Sq., P.O. Box 15875-1734, Tehran, Iran Owned or controlled by Bank Melli 26.7.2010 (m) Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom 23.6.2008 (n) Melli Investment Holding International 514 Business Avenue Building, Deira, P.O. Box 181878, Dubai, United Arab Emirates; Registration Certificate Number (Dubai) 0107 issued 30. Nov 2005. Owned or controlled by Bank Melli 26.7.2010 (o) Shemal Cement Company (a.k.a: Siman Shomal, a.k.a Shomal Cement Company ) No 269 Dr Beheshti Ave. P.O. Box 15875/4571 Tehran - 15146 Iran Alt. Loc.: Dr Beheshti Ave No. 289, Tehran, Iran 151446; Alt. Location: 289 Shahid Baheshti Ave., P.O. Box 15146, Tehran, Iran Controlled by Bank Melli Iran 26.7.2010 6. Bank Refah 40, North Shiraz Street, Mollasadra Ave., Vanak Sq., Tehran, 19917 Iran Bank Refah has taken over ongoing operations from Bank Melli in the wake of the sanctions imposed on the latter by the European Union. 26.7.2010 7. Bank Saderat Iran (including all branches) and subsidiaries: Bank Saderat Tower, 43 Somayeh Ave, Tehran, Iran. Bank Saderat is an Iranian bank partlyowned by the Iranian government. Bank Saderat has provided financial services for entities procuring on behalf of Irans nuclear and ballistic missile programmes, including entities designated under UNSCR 1737. Bank Saderat handled DIO (sanctioned in UNSCR 1737) and Iran Electronics Industries payments and letters of credit as recently as March 2009. In 2003 Bank Saderat handled letter of credit on behalf of Iranian nuclear-related Mesbah Energy Company (subsequently sanctioned in UNSR 1737). 26.7.2010 (a) Bank Saderat PLC (London) 5 Lothbury, London, EC2R 7 HD, UK 100 % owned subsidiary of Bank Saderat 8. Sina Bank 187, Avenue Motahari, Teheran, Iran This bank is very closely linked to the interests of Daftar  (Office of the Supreme Leader, with an administration of some 500 collaborators). It contributes in this way to funding the regime's strategic interests. 26.7.2010 9. ESNICO (Equipment Supplier for Nuclear Industries Corporation) No. 1, 37th Avenue, Asadabadi Street, Tehran, Iran Procures industrial goods, specifically for the nuclear programme activities carried out by AEOI, Novin Energy and Kalaye Electric Company (all designated under UNSCR 1737). ESNICOs Director is Haleh Bakhtiar (designated in UNSCR 1803). 26.7.2010 10. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran Close to Naftar and to Bonyad-e Mostazafan, Etemad Amin Invest Co Mobin contributes to funding the strategic interests of the regime and of the parallel Iranian state. 26.7.2010 11. Export Development Bank of Iran (EDBI) (including all branches) and subsidiaries: Export Development Building, 21th floor, Tose'e tower, 15th st, Ahmad Qasir Ave, Tehran - Iran, 15138-35711 next to the 15th Alley, Bokharest Street, Argentina Square, Tehran, Iran; Tose'e Tower, corner of 15th St, Ahmad Qasir Ave., Argentine Square, Tehran, Iran; No. 129, 21 's Khaled Eslamboli, No. 1 Building, Tehran, Iran; C.R. No. 86936 (Iran) The Export Development Bank of Iran (EDBI) has been involved in the provision of financial services to companies connected to Irans programmes of proliferation concern and has helped UN-designated entities to circumvent and breach sanctions. It provides financial services to MODAFL-subordinate entities and to their front companies which support Irans nuclear and ballistic missile programmes. It has continued to handle payments for Bank Sepah, post-designation by the UN, including payments related to Irans nuclear and ballistic missile programmes. EDBI has handled transactions linked to Irans defence and missile entities, many of which have been sanctioned by UNSC. EDBI served as a leading intermediary handling Bank Sepahs (sanctioned by UNSC since 2007) financing, including WMD-related payments. EDBI provides financial services to various MODAFL entities and has facilitated ongoing procurement activities of front companies associated with MODAFL entities. 26.7.2010 (a) EDBI Exchange Company (a.k.a. Export Development Exchange Broker Co.) No 20, 13th St., Vozara Ave., Tehran, Iran 1513753411, P.O. Box: 15875-6353 Alt. Loc.: Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Exchange Company is 70 %- owned by Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (b) EDBI Stock Brokerage Company Tose'e Tower, corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Stock Brokerage Company is a wholly owned subsidiary of Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. 26.7.2010 (c) Banco Internacional De Desarrollo CA Urb. El Rosal, Avenida Francesco de Miranda, Edificio Dozsa, Piso 8, Caracas C.P. 1060, Venezuela Banco Internacional De Desarrollo CA is owned by the Export Development Bank of Iran. 26.7.2010 12. Fajr Aviation Composite Industries Mehrabad Airport, PO Box 13445-885, Tehran, Iran A subsidiary of the IAIO within MODAFL (see no 29), which primarily produces composite materials for the aircraft industry, but also linked to the development of carbon fibre capabilities for nuclear and missile applications. Linked to the Technology Cooperation Office. Iran has recently announced its intention to mass produce new generation centrifuges which will require FACI carbon fibre production capabilities. 26.7.2010 13. Fulmen 167 Darya boulevard - Shahrak Ghods, 14669 - 8356 Tehran. Fulmen was involved in the installation of electrical equipment on the Qom/Fordoo site before its existence had been revealed. 26.7.2010 (a) Arya Niroo Nik Arya Niroo Nik is a front company used by Fulmen for some of its operations. 26.7.2010 14. Future Bank BSC Block 304. City Centre Building. Building 199, Government Avenue, Road 383, Manama, Bahrain. PO Box 785; Business Registration 2k Document: 54514-1 (Bahrain) expires 9 Jun 2009; Trade License No 13388 (Bahrain) Two-thirds of Bahrain-based Future Bank are owned by Iranian banks. EU-designated Bank Melli and Bank Saderat each own one-third of the shares, the remaining third being held by Ahli United Bank (AUB) of Bahrain. Although AUB still owns its shares of Future Bank, according to its 2007 annual report, AUB no longer exercises significant influence over the bank which is effectively controlled by its Iranian parents both of which are singled out in UNSCR 1803 as Iranian banks requiring particular vigilance . The tight links between Future Bank and Iran are further evidenced by the fact that the Chairman of Bank Melli has also held concurrently the position of Chairman of Future Bank. 26.7.2010 15. Industrial Development & Renovation Organization (IDRO) Government body responsible for acceleration of Irans industrialisation. Controls various companies involved in work for the nuclear and missile programmes and involved in the foreign procurement advanced manufacturing technology in order to support them. 26.7.2010 16. Iran Aircraft Industries (IACI) A subsidiary of the IAIO within MODAFL (see no 29). Manufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts often of US-origin typically via foreign intermediaries. IACI and its subsidiaries have also been detected using a worldwide network of brokers seeking to procure aviation-related goods. 26.7.2010 17. Iran Aircraft Manufacturing Company (a.k.a: HESA, HESA Trade Center, HTC, IAMCO, IAMI, Iran Aircraft Manufacturing Company, Iran Aircraft Manufacturing Industries, Karkhanejate Sanaye Havapaymaie Iran, Hava Peyma Sazi-e Iran, Havapeyma Sazhran, Havapeyma Sazi Iran, Hevapeimasazi) P.O. Box 83145-311, 28 km Esfahan  Tehran Freeway, Shahin Shahr, Esfahan, Iran; P.O. Box 14155-5568, No. 27 Ahahamat Ave., Vallie Asr Square, Tehran 15946, Iran; P.O. Box 81465-935, Esfahan, Iran; Shahih Shar Industrial Zone, Isfahan, Iran; P.O. Box 8140, No. 107 Sepahbod Gharany Ave., Tehran, Iran Owned or controlled by, or acts on behalf of; MODAFL (see no 29). 26.7.2010 18. Iran Centrifuge Technology Company (a.k.a. TSA or TESA) TESA has taken over the activities of Farayand Technique (designated under UNSCR 1737). It manufactures uranium enrichment centrifuge parts, and is directly supporting proliferation sensitive activity that Iran is required to suspend by UNSCRs. Carries out work for Kalaye Electric Company (designated under UNSCR 1737). 26.7.2010 19. Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (see no 20), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. These items can be used in programmes that are under sanction per UNSCR 1737. 26.7.2010 20. Iran Electronics Industries (including all branches) and subsidiaries: P. O. Box 18575-365, Tehran, Iran Wholly-owned subsidiary of MODAFL (and therefore a sister-organisation to AIO, AvIO and DIO). Its role is to manufacture electronic components for Iranian weapons systems. 23.6.2008 (a) Isfahan Optics P.O. Box 81465-313 Kaveh Ave. Isfahan - Iran P.O. Box 81465-117, Isfahan, Iran Owned, controlled by, or acts on behalf of Iran Electronics Industries 26.7.2010 21. Iran Insurance Company (a.k.a. Bimeh Iran) 121 Fatemi Ave., P.O. Box 14155-6363 Tehran, Iran P.O. Box 14155-6363, 107 Fatemi Ave., Tehran, Iran Iran Insurance Company has insured the purchase of various items that can be used in programmes that are sanctioned by UNSCR 1737. Purchased items insured include helicopter spare parts, electronics, and computers with applications in aircraft and missile navigation. 26.7.2010 22. Iranian Aviation Industries Organization (IAIO) Ave. Sepahbod Gharani P.O. Box 15815/1775 Tehran, Iran Ave. Sepahbod Gharani P.O. Box 15815/3446 Tehran, Iran 107 Sepahbod Gharani Avenue, Tehran, Iran A MODAFL (see no 29) organisation responsible for planning and managing Irans military aviation industry. 26.7.2010 23. Javedan Mehr Toos Engineering firm that procures for the Atomic Energy Organisation of Iran which was designated under UNSCR 1737. 26.7.2010 24. Kala Naft Kala Naft Tehran Co, P.O. Box 15815/1775, Gharani Avenue, Tehran, Iran; No 242 Shahid Kalantri Street - Near Karim Khan Bridge - Sepahbod Gharani Avenue, Teheran; Kish Free Zone, Trade Center, Kish Island, Iran; Kala Ltd., NIOC House, 4 Victoria Street, London Sw1H1 Trades equipment for oil and gas sector that can be used for Irans nuclear programme. Attempted to procure material (very hard-wearing alloy gates) which have no use outside the nuclear industry. Has links to companies involved in Irans nuclear programme. 26.7.2010 25. Machine Sazi Arak 4th km Tehran Road, PO Box 148, Arak, Iran Energy sector firm affiliated with IDRO that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. UK distributed an export denial notice in July 2009 against Machine Sazi Arak for an alumina graphite stopper rod . In May 2009 Sweden denied the export to Machine Sazi Arak of cladding of dish ends for pressure vessels . 26.7.2010 26. Marine Industries Pasdaran Av., PO Box 19585/ 777, Tehran A subsidiary of the DIO 23.4.2007 27. MASNA (Moierat Saakht Niroogahye Atomi Iran) Managing Company for the Construction of Nuclear Power Plants Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 26.7.2010 28. Mechanic Industries Group Took part in the production of components for the ballistics programme. 23.6.2008 29. Ministry of Defence and Armed Forces Logistics (MODAFL) West side of Dabestan Street, Abbas Abad District, Tehran Responsible for Iran's defence research, development and manufacturing programmes, including support to missile and nuclear programmes. 23.6.2008 30. Nuclear Fuel Production and Procurement Company (NFPC) AEOI-NFPD, P.O.Box: 11365-8486, Tehran/Iran P.O. Box 14144-1339, Endof North Karegar Ave., Tehran, Iran Nuclear Fuel Production Division (NFPD) of AEOI runs research and development in the field of nuclear fuel cycle including uranium exploration, mining, milling, conversion and nuclear waste management. The NFPC is the successor to the NFPD, the subsidiary company under the AEOI that runs research and development in the nuclear fuel cycle including conversion and enrichment. 23.4.2007 31. Parchin Chemical Industries Worked on propulsion techniques for the Iranian ballistics programme. 23.6.2008 32. Parto Sanat Co No. 1281 Valiasr Ave., Next to 14th St., Tehran, 15178 Iran. Manufacturer of frequency changers and it is capable of developing/modifying imported foreign frequency changers in a way that makes them usable in gas centrifuge enrichment. It is deemed to be involved in nuclear proliferation activities. 26.7.2010 33. Passive Defense Organization Responsible for the selection and construction of strategic facilities, including  according to Iranian statements - the uranium enrichment site at Fordow (Qom) built without being declared to the IAEA contrary to Irans obligations (affirmed in a resolution by the IAEA Board of Governors). Brigadier General Gholam-Reza Jalali, former IRGC is PDOs chairman. 26.7.2010 34. Post Bank 237, Motahari Ave., Tehran, Iran 1587618118 Post Bank has evolved from being an Iranian domestic bank to a bank which facilitates Irans international trade. Acts on behalf of Bank Sepah (designated under UNSCR 1747), carrying out Bank Sepahs transactions and hiding Bank Sepahs connection with transactions in order to circumvent sanctions. In 2009 Post Bank facilitated business on behalf of Bank Sepah between Irans defence industries and overseas beneficiaries. Has facilitated business with front company for DPRK's Tranchon Commercial Bank, known for facilitating proliferation-related-related business between Iran and the DPRK. 26.7.2010 35. Raka A department of Kalaye Electric Company (designated under UNSCR 1737). Established in late 2006, it was responsible for the construction of the Uranium enrichment plant at Fordow (Qom). 26.7.2010 36. Research Institute of Nuclear Science & Technology (a.k.a. Nuclear Science & Technology Research Institute) Subordinate to the AEOI and continuing the work of its former Research Division. Its managing director is AEOI Vice President Mohammad Ghannadi (designated in UNSCR 1737). 26.7.2010 37. Schiller Novin Gheytariyeh Avenue - no 153 - 3rd Floor - PO BOX 17665/153 6 19389 Teheran Acting on behalf of Defense Industries Organisation (DIO). 26.7.2010 38. Shahid Ahmad Kazemi Industrial Group SAKIG develops and produces surface-to-air missiles systems for Iran's military. It maintains military, missile, and air defense projects and procures goods from Russia, Belarus, and North Korea. 26.7.2010 39. Shakhese Behbud Sanat Involved in the production of equipment and parts for the nuclear fuel cycle. 26.7.2010 40. State Purchasing Organisation (SPO) The SPO appears to facilitate the import of whole weapons. It appears to be a subsidiary of MODAFL 23.6.2008 41. Technology Cooperation Office (TCO) of the Iranian President's Office Tehran, Iran Responsible for Iran's technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 26.7.2010 42. Yasa Part, (including all branches) and subsidiaries: Company dealing with procurement activities related to the purchase of materials and technologies necessary to nuclear and ballistic programmes. 26.7.2010 (a) Arfa Paint Company Acting on behalf of Yasa Part. 26.7.2010 (b) Arfeh Company Acting on behalf of Yasa Part. 26.7.2010 (c) Farasepehr Engineering Company Acting on behalf of Yasa Part. 26.7.2010 (d) Hosseini Nejad Trading Co. Acting on behalf of Yasa Part. 26.7.2010 (e) Iran Saffron Company or Iransaffron Co. Acting on behalf of Yasa Part. 26.7.2010 (f) Shetab G. Acting on behalf of Yasa Part. 26.7.2010 (g) Shetab Gaman Acting on behalf of Yasa Part. 26.7.2010 (h) Shetab Trading Acting on behalf of Yasa Part. 26.7.2010 (i) Y.A.S. Co. Ltd Acting on behalf of Yasa Part. 26.7.2010 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND MODAFL Deputy for Inspection. Responsible for all MODAFL facilities and installations 23.6.2008 2. Rear Admiral Ali FADAVI Commander of IRGC Navy 26.7.2010 3. Parviz FATAH born 1961 Khatam al Anbiya's number two 26.7.2010 4. IRGC Brigadier-General Seyyed Mahdi FARAHI Managing Director of the Defence Industries Organisation (DIO) which is designated under UNSCR 1737 (2006) 23.6.2008 5. IRGC Brigadier-General Ali HOSEYNITASH Head of the General Department of the Supreme National Security Council and involved in formulating policy on the nuclear issue 23.6.2008 6. IRGC Mohammad Ali JAFARI Commander of the IRGC 23.6.2008 7. IRGC Brigadier-General Mostafa Mohammad NAJJAR Minister for the Interior and former Minister of MODAFL, responsible for all military programmes, including ballistic missiles programmes. 23.6.2008 8. BrigGen Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Commander of Basij Resistance Force 26.7.2010 9. BrigGen Mohammad PAKPUR Commander of IRGC Ground Forces 26.7.2010 10. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Commander of Khatam al-Anbiya 26.7.2010 11. BrigGen Hossein SALAMI Deputy Commander of the IRGC 26.7.2010 12. IRGC Brigadier-General Ali SHAMSHIRI MODAFL Deputy for Counter-Intelligence, responsible for security of MODAFL personnel and Installations 23.6.2008 13. IRGC Brigadier-General Ahmad VAHIDI Minister of the MODAFL and former Deputy Head of MODAFL 23.6.2008 B. Entities Name Identifying information Reasons Date of listing 1. Islamic Revolutionary Guard Corps (IRGC) Tehran, Iran Responsible for Irans nuclear programme. Has operational control for Irans ballistic missile programme. Has undertaken procurement attempts to support Iran's ballistic missiles and nuclear programmes 26.7.2010 2. IRGC Air Force Operates Iran's inventory of short and medium range ballistic missiles. The head of the IRGC air force was designated by UNSCR 1737 (2006) 23.6.2008 3. IRGC-Air Force Al-Ghadir Missile Command The IRGC-Air Force Al-Ghadir Missile Command is a specific element within the IRGC Air Force that has been working with SBIG (designated under UNSCR 1737) with the FATEH 110, short range ballistic missile as well as the Ashura medium range ballistic missile. This command appears to be the entity that actually has the operational control of the missiles. 26.7.2010 4. Naserin Vahid Naserin Vahid produces weapons parts on behalf of the IRGC. An IRGC front company. 26.7.2010 5. IRGC Qods Force Tehran, Iran Iran's Islamic Revolutionary Guard Corps (IRGC) Qods Force is responsible for operations outside Iran and is Tehran's principal foreign policy tool for special operations and support to terrorists and Islamic militants abroad. Hizballah used Qods Force-supplied rockets, anti-ship cruise missiles (ASCMs), man-portable air defense systems (MANPADS), and unmanned aerial vehicles (UAVs) in the 2006 conflict with Israel and benefited from Qods Force training on these systems, according to press reporting. According to a variety of reports, the Qods Force continues to re-supply and train Hizballah on advanced weaponry, anti-aircraft missiles, and long-range rockets. The Qods Force continues to provide limited lethal support, training, and funding to Taliban fighters in southern and western Afghanistan including small arms, ammunition, mortars, and short-range battlefield rockets. Commander has been sanctioned under UNSCR 26.7.2010 6. Sepanir Oil and Gas Energy Engineering Company (a.k.a. Sepah Nir) A subsidiary of Khatam al-Anbya Construction Headquarters which was designated under UNSCR 1929. Sepanir Oil and Gas Engineering Company is participating in Iran's South Pars offshore Phase 15-16 gas field development project. 26.7.2010 C. Islamic Republic of Iran Shipping Lines (IRISL) Name Identifying information Reasons Date of listing 1. Islamic Republic of Iran Shipping Lines (IRISL) (including all branches) and subsidiaries: No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311. Tehran. Iran; No. 37,. Corner of 7th Narenjestan, Sayad Shirazi Square, After Noboyand Square, Pasdaran Ave., Tehran, Iran IRISL has been involved in the shipment of military-related cargo, including proscribed cargo from Iran. Three such incidents involved clear violations that were reported to the UN Security Council Iran Sanctions Committee. IRISL's connection to proliferation was such that the UNSC called on states to conduct inspections of IRISL vessels, provided there are reasonable grounds to believe that the vessel is transporting proscribed goods, in UNSCRs 1803 and 1929. 26.7.2010 a) Bushehr Shipping Company Limited (Tehran) 143/1 Tower Road Sliema, Slm 1604, Malta; c/o Hafiz Darya Shipping Company, Ehteshamiyeh Square 60, Neyestani 7, Pasdaran, Tehran, Iran Owned or controlled by IRISL 26.7.2010 b) Hafize Darya Shipping Lines (HDSL) (a.k.a HDS Lines) No 35 Ehteshamieh SQ. Neyestan 7, Pasdaran, Tehran, Iran P.O. Box: 1944833546 Alt. Loc.: No. 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing container operations using vessels owned by IRISL. 26.7.2010 c) Hanseatic Trade Trust & Shipping (HTTS) GmbH Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH, Controlled and/or acting on behalf of IRISL. 26.7.2010 d) Irano Misr Shipping Company No 37 Asseman tower, Shahid Lavasani (Farmanieh) Junction, Pasdaran Ave. Tehran - Iran P.O. Box: 19395- 1311 Alt. Loc.: No 41, 3rd Floor, Corner of 6th Alley, Sunaei Street, Karim Khan Zand Ave, Tehran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran; 18 Mehrshad Street, Sadaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Acts on behalf of IRISL, along the Suez Canal and in Alexandria and Port Said. 51 %-owned by IRISL. 26.7.2010 e) Irinvestship Ltd Global House, 61 Petty France, London SW1H 9EU, United Kingdom; Business Registration Document # 4110179 (United Kingdom) Owned by IRISL. Provides financial, legal, and insurance services for IRISL as well as marketing, chartering, and crew management. 26.7.2010 f) IRISL (Malta) Ltd Flat 1, 181 Tower Road, Sliema SLM 1605, Malta Acts on behalf of IRISL in Malta. A joint venture with German and Maltese shareholding. IRISL has been using the Malta route since 2004 and uses Freeport as a trans-shipment hub between the Persian Gulf and Europe. 26.7.2010 g) IRISL Club No 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran Owned by IRISL. 26.7.2010 h) IRISL Europe GmbH (Hamburg) Schottweg 5, 22087 Hamburg, Germany V.A.T. Number DE217283818 (Germany) IRISL's agent in Germany. 26.7.2010 i) IRISL Marine Services and Engineering Company Sarbandar Gas Station PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Ave, Iran Shahr Shomai, No 221, Tehran, Iran; No 221, Northern Iranshahr Street, Karim Khan Ave, Tehran, Iran Owned by IRISL. Provides fuel, bunkers, water, paint, lubricating oil and chemicals required by IRISLs vessels. The company also provides maintenance supervision of ships as well as facilities and services for the crew members. IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-names in Europe and the Middle East to facilitate routine fund transfers. IRISL has facilitated repeated violations of provisions of UNSCR 1747. 26.7.2010 j) IRISL Multimodal Transport Company No 25, Shahid Arabi Line, Sanaei St, Karim Khan Zand Zand St Tehran. Iran Owned by IRISL. Responsible for the transporting of cargo by rail. It is a wholly controlled subsidiary of IRISL. 26.7.2010 k) IRITAL Shipping SRL Commercial Registry Number: GE 426505 (Italy); Italian Fiscal Code: 03329300101 (Italy); V.A.T. Number: 12869140157 (Italy) Ponte Francesco Morosini 59, 16126 Genova (GE), Italy; Point of contact for ECL and PCL services. Used by the DIO subsidiary Marine Industries Group (MIG; now known as Marine Industries Organization, MIO) which is responsible for the design and construction of various marine structures and both military and non- military vessels. DIO was designated under UNSCR 1737. 26.7.2010 l) ISI Maritime Limited (Malta) 147/1 St. Lucia Street, Valetta, Vlt 1185, Malta; c/o IranoHind Shipping Co. Ltd., Mehrshad Street, PO Box 15875, Tehran, Iran Owned or controlled by IRISL 26.7.2010 m) Khazer Shipping Lines (Bandar Anzali) No. 1; End of Shahid Mostafa Khomeini St., Tohid Square, P.O. Box 43145, Bandar Anzali 1711-324, Iran; M. Khomeini St., Ghazian, Bandar Anzali, Gilan, Iran 100 % owned subsidiary of IRISL. Total fleet of six vessels. Operates in the Caspian Sea. Has facilitated shipments involving UN- and US-designated entities, such as Bank Mellli, by shipping cargo of proliferation concern from countries like Russia and Kazakhstan to Iran. 26.7.2010 n) Leading Maritime Pte Ltd (a.k.a Leadmarine, a.k.a. Asia Marine Network Pte Ltd a.k.a. IRISL Asia Pte Ltd; a.k.a. Leadmaritime) 200 Middle Road #14-01 Prime Centre Singapore 188980 (alt. 199090) Leadmarine, acts on behalf of HDSL in Singapore. Previously known as Asia Marine Network Pte Ltd and IRISL Asia Pte Ltd, and acted on behalf of IRISL in Singapore. 26.7.2010 o) Marble Shipping Limited (Malta) 143/1 Tower Road, Sliema, Slm 1604, Malta Owned or controlled by IRISL. 26.7.2010 p) Oasis Freight Agency Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates; Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates Acts on behalf of IRISL in the UAE providing fuel and stores, equipment, spare parts, and ship repairs. Also acts on behalf of HDSL. 26.7.2010 q) Safiran Payam Darya (a.k.a. Safiran Payam Darya Shipping Lines, a.k.a SAPID Shipping Company) No 1 Eighth Narengestan, Artesh Street, Farmanieh, PO Box 19635-1116, Tehran, Iran; Alternative address: 33 Eighth Narenjestan, Artesh Street, PO Box 19635-1116, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing bulk services 26.7.2010 r) Santexlines (a.k.a. IRISL China Shipping Company Ltd, a.k.a. Yi Hang Shipping Company) Suite 1501, Shanghai Zhongrong Plaza, 1088, Pudong(S) road, Shanghai 200122, Shanghai, China Alternative Address: F23A-D, Times Plaza No. 1, Taizi Road, Shekou, Shenzhen 518067, China Santexlines act on behalf of HDSL. Previously known as IRISL China shipping Company, it acted on behalf of IRISL in China. 26.7.2010 s) Shipping Computer Services Company (SCSCOL) No 37 Asseman Shahid Sayyad Shirazee sq., Pasdaran ave., P.O. Box 1587553 1351, Tehran, Iran; No 13, 1st Floor, Abgan Alley, Aban ave., Karimkhan Zand Blvd, Tehran 15976, Iran. Owned or controlled by, or acts on behalf of, IRISL 26.7.2010 t) SISCO Shipping Company Ltd (a.k.a IRISL Korea Ltd) Has offices in Seoul and Busan, South Korea. Acts on behalf of IRISL in South Korea 26.7.2010 u) Soroush Saramin Asatir (SSA) No 5, Shabnam Alley, Golriz St., Shahid Motahhari Ave., Tehran- Iran, P.O. Box 19635- 114 No 14 (alt. 5) Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran Iran Acts on behalf of IRISL. A Tehran-based ship management company acts as technical manager for many of SAPIDs vessels 26.7.2010 v) South Way Shipping Agency Co Ltd No. 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran Controlled by IRISL and acts for IRISL in Iranian ports overseeing such tasks as loading and unloading. 26.7.2010 w) Valfajr 8th Shipping Line Co. (a.k.a. Valfajr) No 119, Corner Shabnam Ally, Shoaa Square Ghaem-Magam Farahani, Tehran - Iran P.O. Box 15875/4155 Alt. Loc.: Abyar Alley, Corner of Shahid Azodi St. & Karim Khan Zand Ave. Tehran, Iran; Shahid Azodi St. Karim Khan Zand Zand Ave., Abiar Alley. PO Box 4155, Tehran, Iran A 100 % owned subsidiary of IRISL. It conducts transfers between Iran and the Gulf States such as Kuwait, Qatar, Bahrain, UAE, and Saudi Arabia. Valfajr is a Dubai-based subsidiary of Islamic Republic of Iran Shipping Lines (IRISL) that provides ferry and feeder services, and sometimes couriers freight and passengers across the Persian Gulf. Valfajr in Dubai booked ship crews, booked supply vessel services, prepared ships for arrival and departure and for loading and unloading in port. Valfajr has port calls in the Persian Gulf and India. As of mid-June 2009, Valfajr shared the same building with IRISL in Port Rashid in Dubai, United Arab Emirates (UAE), and also shared the same building with IRISL in Tehran, Iran. 26.7.2010